Citation Nr: 9922769	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  91-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability of the 
eyes.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for otomycosis/otitis.

4.  Entitlement to service connection for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  In a June 1967 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO), service connection 
for sinusitis, refractive error with presbyopia, and 
otomycosis of the right ear was denied.  The veteran was 
informed of the decision, but did not appeal.  The current 
appeal arises from the RO's rating decision of September 1990 
that determined that the veteran had failed to submit the 
requisite new and material evidence needed to reopen his 
claims for service connection.  

In February 1992, the Board of Veterans' Appeals (Board) 
remanded the case for development of the record.  By rating 
decision of March 1994, the RO determined that the veteran's 
claims of entitlement to service connection for the issues on 
appeal would be considered de novo. 

The case was returned to the Board which issued a decision 
and remand in August 1995.  It was determined by the Board 
that based on the RO's decision in March 1994, the issues on 
appeal had properly been reopened and would also be 
considered by the Board on a de novo basis.  The issues on 
appeal were remanded for further development of the medical 
evidence.    

In the introduction to the August 1995 decision, the Board 
referred to the RO the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a gallbladder disorder and entitlement to a 
permanent and total disability evaluation for pension 
purposes.  The RO failed to determine what action was 
appropriate for these issues.  Therefore, the Board again 
refers these issues to the RO for the appropriate action.

The issues on appeal have now returned for final appellate 
adjudication.




FINDINGS OF FACT

1.  The veteran's refractive error and presbyopia are 
congenital or developmental in nature.

2.  The lay and objective medical evidence indicates that the 
veteran has chronic right eye conjunctivitis that was first 
diagnosed in military service.  The veteran did not receive a 
diagnosis of conjunctivitis in the left eye until many years 
after separation from active service.

3.  The veteran had an acute incident of otomycosis during 
military service.  He also had an acute incident of otitis 
many years after his separation from active service.  There 
is no medical opinion linking either of these two disorders 
to service or a service-connected disability.

4.  The veteran was first diagnosed with a deviated nasal 
septum many years after separation from active service.  
There is no objective medical opinion linking his deviated 
nasal septum to his military service or to a service-
connected disability.

5.  The preponderance of the medical evidence establishes 
that the veteran currently has chronic sinusitis.  There is a 
private medical opinion that has linked the veteran's 
sinusitis to his service-connected tonsillectomy.


CONCLUSIONS OF LAW

1.  The veteran's refractive error and presbyopia are not 
entitled to service connection as a matter of regulation.  
38 C.F.R. § 3.303(c) (1998).

2.  The veteran's right eye conjunctivitis was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran's left eye conjunctivitis was not incurred 
due to, or permanently aggravated by, his active service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

4.  The veteran's otomycosis and otitis were not incurred due 
to, or permanently aggravated by, his active service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

5.  The veteran's deviated nasal septum was not incurred due 
to, or permanently aggravated by, his active service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

6.  The veteran's chronic sinusitis is proximately due to, or 
the result of, his service-connected chronic tonsillitis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for the veteran's entrance into active 
service, he was given a comprehensive physical examination in 
November 1950.  On examination, his nose, sinuses, ears, ear 
drums, eyes, pupils, and ocular motility were all found to be 
normal.  The examiner noted that there was nothing in the 
veteran's medical history that was considered clinically 
significant.  A service medical record of July 1951 reported 
the veteran's complaint of pain in his right eye.  The 
impression was conjunctivitis.  In mid-October 1952, the 
veteran was treated for right otomycosis.  The last entry in 
the medical records on this problem was dated in late October 
1952 and reported that the infection had persisted.  A 
medical record of February 1953 reported that the veteran had 
pharyngitis.  There are also records noting the veteran's 
complaints of flu or common cold symptoms.  Another 
comprehensive physical examination was provided the veteran 
in September 1953.  It reported similar findings to the 
November 1950 examination, as did the veteran's separation 
examination of February 1954.

In a letter of March 1967, the veteran claimed that he was 
seen on military sick call on several occasions for ear and 
throat problems.  He asserted that he had been prescribed 
antibiotics.  The veteran was afforded by the U. S. 
Department of Veterans Affairs (VA) both audio and eye 
examinations in April 1967.  The eye examination diagnosed 
refractive error and presbyopia.  The audio examination noted 
the veteran's complaint of laryngeal irritation and his 
hearing was found to be within normal limits.  A VA hospital 
summary of May 1967 noted treatment of the veteran's 
gallbladder and tonsillitis complaints.  A parasinus x-ray 
showed evidence of chronic left antral sinusitis.

By rating decision of June 1967, the RO determined that the 
veteran did not have any eye or nose disorders that were 
related to his military service.  The RO found that the 
veteran did not have any eye, ear, and nose disabilities on 
the last VA examination.  

A VA hospital summary for a period of hospitalization in July 
1967 noted that the veteran apparently had sinusitis, but 
this condition was not proven.  It was reported that he did 
not have an active sinus infection at that time.  A VA 
hospital summary of October 1968 reported that the veteran 
had received a successful tonsillectomy.  

In September 1979, a private medical evaluation diagnosed 
multiple spinal disorders and a psychiatric disability.  VA 
medical records dated from March to April 1980 reported 
treatment of the veteran's back and leg complaints.  The 
veteran was given a comprehensive VA physical examination in 
September 1980.  He complained of back and leg problems.  On 
examination, his nose, sinuses, and ears were normal.  The 
veteran's pupils were equal and reactive to light and 
accommodation.  It was reported that the veteran wore bi-
focal glasses.  A statement from a private physician that was 
received in April 1984 noted that the veteran was under 
treatment for throat and psychiatric conditions.  A private 
physician's statement of October 1989 reported that the 
veteran had suffered with laryngitis and hoarseness since 
1984.  A VA medical record of March 1990 noted diagnoses for 
chronic tonsillitis and laryngitis.  

In a lay statement of July 1990, a fellow servicemember 
asserted that the veteran had frequently received treatment 
while in the military for eye, ear, nose, and throat 
conditions.  It was claimed that the author had again met the 
veteran soon after leaving service in 1954 and the veteran 
was still being treated by a private physician for these 
disorders.  In another lay statement of July 1990, the author 
reported that he had known the veteran for 45 years.  He 
claimed that since 1954 the veteran had suffered with eye, 
ear, nose, and throat conditions.

The veteran submitted a written statement in July 1990 in 
which he claimed that he currently had laryngitis, 
hoarseness, and an eye condition that were incurred during 
his military service.  He asserted that he had received 
medical treatment for these disorders while in the military. 

In his substantive appeal of November 1990, the veteran 
claimed that he had been treated for eye, right ear, and nose 
disorders.  He asserted that treatment for these disorders 
had continued by both VA and private physicians after his 
separation from the military.

The Board remanded these claims in February 1992 for further 
development of the of the medical evidence.  It was also 
requested that the veteran specify the eye, ear, and nose 
disabilities that he claimed were service-connected.  The RO 
contacted the veteran by letter of March 1992 and requested 
that he clarify the disabilities that he felt were service-
connected.  

VA medical records dated from October 1990 to March 1992 were 
incorporated into the claims file in March 1992.  These 
records noted the veteran's complaints about his eyes, ears, 
throat, and back.  No diagnoses were given.  In a written 
statement received in March 1992, the veteran claimed that he 
had recurrent eye infections as a result of exposure to tear 
gas in the military.  He also alleged that he had sinusitis 
and an undefined ear disorder since his military service that 
was felt to be related to his service-connected tonsillitis.  

In June 1992, the RO was informed that one of the veteran's 
private physicians had moved and his current address was 
unknown.  By letter of August 1992, the RO notified the 
veteran that it had not received a response from another one 
of his private physicians.  It was requested that he attempt 
to obtain his medical records from this private physician.  
In September 1992, a memorandum was received from this 
private physician.  The physician reported that the veteran 
had been diagnosed with sinusitis, laryngitis, allergic 
rhinitis, and vertigo.  The RO requested in a letter of 
January 1993 that the private physician submit the veteran's 
entire treatment file for review.  

The veteran's private treatment records dated from February 
1988 to February 1993 were incorporated into the claims 
folder soon after the issuance of the RO's January 1993 
letter.  In February 1988, the veteran claimed that he had a 
medical history of sinusitis and allergic rhinitis.  He 
alleged that he had been exposed to fungus in Panama while 
serving in the military.  The assessment included sinusitis 
and laryngitis.  A medical record of October 1989 noted that 
on examination the veteran's pupils had equal reactions to 
light and accommodation.  He had post-nasal drip and nose 
congestion.  The assessment was allergic rhinitis and 
laryngitis.  In July 1991, the veteran was found to have 
post-nasal drip.  The assessment was allergic rhinitis and 
sinusitis.  A medical record of September 1992 noted on 
examination bulging tympanic membranes and post-nasal drip.  
The assessment was allergic rhinitis and sinusitis.  In 
February 1992, the veteran complained of allergies, nasal 
congestion, headaches, and blurred vision.  On examination, 
his eyes had lacrimation without exudate, and there was post-
nasal drip.  The assessment was sinusitis and allergic 
conjunctivitis. 

In a written statement of March 1993, the veteran claimed 
that he had received treatment from his private physician 
prior to 1988, but these records were now unavailable.  The 
veteran was afforded a VA ear, nose, and throat (ENT) 
examination in April 1993.  He complained of recurrent 
sneezing, left nasal obstruction, and post-nasal discharge.  
On examination, the veteran had congested nasal turbinates 
and a nasal septum that was deviated to the left.  A 
paranasal sinus x-ray revealed evidence of chronic, bilateral 
maxillary sinusitis.  The diagnoses were bilateral, chronic 
maxillary sinusitis and a second degree left deviation of the 
nasal septum.  

The veteran's VA outpatient records dated from October 1968 
to October 1992 were associated with the claims file in 
October 1993.  A VA medical record of September 1968 reported 
treatment of the veteran's chronic pharyngitis and inflamed 
tonsils.  In August 1975, the veteran was assessed to have 
probable labyrinthitis and rhinosinusitis.  An ENT 
consultation was arranged in May 1988 to evaluate a 
provisional diagnosis of chronic rhinitis.  The ENT 
examination revealed a bilateral septal spur and a cerumen 
plug in the right ear, but the rest of the examination was 
noted to be unremarkable.  In August 1990, a VA outpatient 
record noted what may be an assessment for otitis, but this 
notation is basically illegible.  In March 1991, the veteran 
complained of his eyes watering in the mornings.  He asserted 
that he had experienced these symptoms since his service in 
the military.  A VA eye examination in August 1991 assessed 
refractive error and presbyopia.  

A private physician's memorandum dated in May 1994 reported 
that the veteran currently suffered with persistent 
sinusitis, catarrhal otitis, recurrent hoarseness, post-nasal 
drip, and vertigo.  The physician opined that these problems 
were a consequence of the veteran's previous throat surgery.  
Based on this opinion, the veteran argued in May 1994 that 
his ENT problems resulted from his service-connected 
tonsillitis. 

A lay statement was received in April 1995 from another one 
of the veteran's fellow servicemembers.  This statement noted 
that while the veteran was in the military, he had complained 
of respiratory problems, ear aches, and burning and itching 
in the eyes.  The author reported that he again saw the 
veteran in 1958 and he was still suffering with the same 
physical problems.  The veteran also submitted a written 
statement in April 1995 in which he claimed that all the 
disabilities on appeal had been incurred during his military 
service.  The Board issued another remand in this case in 
August 1995.  It was requested that the RO conduct further 
development of the medical evidence to include objective 
medical opinions on the relationship of the veteran's 
sinusitis, otomycosis, and otitis to his tonsillectomy.  

A private endoscopy conducted in September 1995 found that 
the veteran's mucosa, septum, and turbinates were abnormal.  
The veteran was afforded a VA ENT examination in March 1996.  
He complained of recurrent sneezing, nasal obstruction, 
frontal headaches, post-nasal discharge, and itchy eyes.  The 
examiner noted that the veteran had received a tonsillectomy 
in 1968.  The examination revealed congested nasal turbinates 
and a nasal septum slightly deviated to the left.  There was 
no pus or polyps and his eardrums and larynx were normal.  
The veteran's paranasal sinus x-rays were normal.  The 
diagnoses were allergic rhinosinusitis and slight deviation 
of the nasal septum to the left.  

The veteran was given another VA ENT examination in February 
1998.  He complained of longstanding, recurrent nasal 
allergies.  On examination, it was noted that nasal 
stuffiness interfered with the veteran's breathing.  There 
was no purulent discharge, dyspnea, or speech impairment.  It 
was indicated that the veteran did not have nasal 
obstruction, only mild nasal stuffiness.  It was also 
determined that there was no sinusitis present.  A paranasal 
sinus x-ray found adequate pneumatization of the paranasal 
cavities with the nasal septum at midline.  The bilateral 
turbinates were engorged.  The diagnosis was allergic 
rhinitis.  The examiner opined that the veteran had recurrent 
allergy attacks with associated headaches, but was unable to 
determine if these attacks were incapacitating.  A VA audio 
examination conducted in February 1998 diagnosed bilateral 
sensorineural hearing loss.

The RO issued a Supplemental Statement of the Case in May 
1998 that denied the veteran's claims for service connection.


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  A disability which is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original disability.  38 C.F.R. § 3.310(a) (1998).  The 
degree that a pre-existing disability is permanently 
aggravated by a service-connected disorder shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).


III.  Analysis.

As determined in the Board's remand of August 1995, the 
veteran has satisfied the threshold requirement of presenting 
reopened and well-grounded claims within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The undersigned is also 
satisfied that all relevant evidence has been properly 
developed, and that no further assistance is required to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).


Eye Disability.

The veteran has received diagnoses for refractive error and 
presbyopia (farsightedness due to old age).  These disorders 
are developmental or congenital in origin and cannot, as a 
matter of regulation, be service-connected.  Therefore, as a 
matter of regulation, any claim for service connection for 
refractive error or presbyopia must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The veteran's service medical record of July 1951 reported a 
diagnosis of conjunctivitis.  Subsequent comprehensive 
physical examinations in September 1953 and February 1954 
found his eyes to be normal.  VA eye examinations of April 
1967 and September 1980 did not report conjunctivitis.  In 
March 1991, the veteran claimed on a VA medical record that 
he had experienced watery eyes since his service in the 
military.  The veteran claimed in a written statement of 
March 1992 that he had developed an eye problem after 
exposure to tear gas in the military.  The only other 
objective medical evidence that the veteran has suffered with 
conjunctivitis was in February 1992 when he received a 
diagnosis for allergic conjunctivitis.  The eye that this 
disorder involved was not specified.  This diagnosis was 
based on the symptoms of watering eyes.  

The undersigned finds that the veteran has submitted a well-
grounded claim for service connection for conjunctivitis.  
The veteran was diagnosed with conjunctivitis during his 
military service and again within recent years.  The symptoms 
on which the diagnosis of February 1992 was based are claimed 
to have existed ever since his military service.  The 
chronicity of the veteran's eye problems has been supported 
by multiple lay statements of fellow servicemembers who have 
known the veteran for many years.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held in 
Zang v. Brown, 8 Vet. App. 246 (1995), that lay persons are 
competent to offer evidence of symptomatology and chronicity.  
While there are objective eye examinations that took place 
between October 1952 and February 1992 that failed to 
diagnosis conjunctivitis, these examinations were infrequent 
and appear to be refuted by the lay evidence.  It is 
conceivable that these examinations were conducted during 
latent periods of the veteran's eye disorder.  

Under the circumstances, the undersigned finds that the 
evidence warrants a grant of service connection for right eye 
conjunctivitis.  However, the preponderance of the evidence 
is against a grant of service connection for left eye 
conjunctivitis.  There is no objective evidence of record 
that this disorder involved the veteran's left eye during his 
military service.  Both the veteran's and other's lay 
statements are too vague to determine if his eye symptoms 
involved the left eye.  The first objective diagnosis of 
possible conjunctivitis in the left eye was in February 1992, 
many years after the veteran's separation from active 
service.  Thus, service connection for left eye 
conjunctivitis is denied.




Otomycosis/Otitis.

Initially, the undersigned notes that in the August 1995 
Board remand the RO was requested to provide the veteran with 
a VA ENT examination to include an opinion from the examiner 
on whether the veteran's claimed otomycosis or otitis had an 
etiological relationship with his service-connected 
tonsillectomy.  The veteran was provided ENT examinations in 
March 1996 and February 1998; however, the examiner did not 
diagnose either otomycosis or otitis in regard to his ears.  
It is determined by the undersigned that without a 
diagnosable otomycosis or otitis involving the veteran's 
ears, an opinion on the etiology of a nonexistent disorder is 
superfluous.

The veteran was diagnosed with otomycosis (a fungal infection 
of the ear) in October 1952 while in the military service.  
While the last treatment notation for this disorder in late 
October 1952 noted that the infection had persisted, 
subsequent comprehensive physical examination in September 
1953 and February 1954 found the veteran's ears and ear drums 
to be normal.  The veteran has never again received a 
diagnosis for otomycosis.  

A VA medical record of August 1990 used the word "otitis" 
(assumed to refer to an inflammation involving the ear).  
However, this entry is illegible and it cannot be 
definitively determined if this was a reference to the 
veteran's complaints or an objective diagnosis.  In September 
1992, it was found that the veteran had bulging tympanic 
membranes, but the examiner related these symptoms to 
sinusitis and allergic rhinitis.  Subsequent VA ENT 
examinations in March 1996 and February 1998 failed to find 
any evidence of otitis that involved the ears.  The veteran's 
private physician opined in May 1994 that the veteran 
currently suffered with catarrhal otitis, but such disability 
was not shown on subsequent examinations.

Even if the otitis notation of August 1990 is a diagnosis, 
this disorder occurred many years after the veteran's 
separation from active service.  There is no objective 
diagnosis in service for otitis, nor is there a medical 
opinion of record that has related any current otitis to the 
veteran's military service.  

The veteran has submitted lay statements that attest to his 
complaints of ear problems since his separation from military 
service.  However, these statements do not give specific 
symptoms that were seen to persist since his separation from 
service.  As noted above, lay persons are competent to report 
symptomatology, but are not competent to determine a 
diagnosis or etiology.  Id.  The objective medical evidence 
reveals two different ear disorders in October 1952 and in 
August 1990 and May 1994.  Subsequent objective ear 
examinations in March 1996 and February 1998 have not found 
any ear disability.  

The preponderance of the objective medical evidence does not 
support a finding that the veteran has a current ear disorder 
that was incurred or aggravated by his military service.  
With no current ear disability, a basis for secondary service 
connection is also not shown.  Under these circumstances, the 
veteran's claim for service connection for otomycosis or 
otitis must be denied.


Deviated Nasal Septum.

The veteran's service medical records do not show that he 
received an injury to his nose nor an objective examination 
that demonstrated that his nasal septum was deviated.  The 
objective evidence first noted a deviated nasal septum in the 
1980's, many years after the veteran's separation from active 
service.  There is no objective medical opinion of record 
that has related his deviated nasal septum to his military 
service or to a service-connected disability.  While the 
veteran has claimed that his deviated nasal septum was 
incurred during his military service, neither he nor the 
other lay witnesses has directly related this abnormality to 
his military service through symptomatology or the occurrence 
of an injury.  The undersigned finds that the preponderance 
of the evidence is against a grant of service connection for 
a deviated nasal septum.




Sinusitis.

A review of the claims file shows that the preponderance of 
the objective medical evidence confirms that the veteran has 
a current, chronic sinusitis disorder.  By rating decision of 
June 1997, the veteran was service connected for tonsillitis.  
A tonsillectomy was performed at a VA medical center in 
October 1968.  The veteran's private physician opined in a 
memorandum of May 1994 that his sinusitis disability was a 
consequence of his "throat surgery."  The only throat 
surgery of record is the October 1968 tonsillectomy.  It is 
determined by the undersigned that a medical nexus has been 
established between the veteran's current sinusitis and his 
service-connected tonsillitis that resulted in a 
tonsillectomy.  There is no other medical opinion that would 
refute this finding.  (Rhino)sinusitis was diagnosed on VA 
examination of March 1996.  Notwithstanding the lack of a 
diagnosis on VA examination of February 1988, the symptoms of 
sinusitis have been longstanding, and numerous diagnoses have 
been made in the past.  Thus, the preponderance of the 
evidence warrants the grant of secondary service connection 
for chronic sinusitis as a result of the veteran's service-
connected tonsillectomy.  Because it has been determined that 
the veteran is entitled to service connection for sinusitis 
on the basis of secondary service connection, an evaluation 
of this claim under the provisions of direct service 
connection at 38 C.F.R. § 3.303 is now moot.


ORDER

Service connection for bilateral refractive error, 
presbyopia, and left eye conjunctivitis is denied.

Service connection for right eye conjunctivitis is granted.

Service connection for otomycosis and otitis is denied.

Service connection for a deviated nasal septum is denied.



Secondary service connection for sinusitis is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


